DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,300,211 in view of Diller (U.S. 7,195,616).
Regarding claims 1 – 6 of the application, claims 1 – 6 of the patent recites every limitations except a push button arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery.
Diller teaches an injection pen (Figures 1, 2, and 24 – 26) similar to the patent and the application, further including a push button (30 or 695) arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery (During the dose injecting process which occurs after the dose setting process, when a plunging force is applied to button 30, which rotates freely relative to knob 28, button 30 and knob 28 are designed to be shifted to the left, and back to the axial position shown in FIG. 1, to cause the injecting mechanism components housed within the pen base to operate to cause the medicine in the cartridge to be injected as discussed in Col. 11, lines 25 – 32).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Diller with the features as recited in claims 1 – 6 of the application in order to help avoid a situation where a user who operates under such an erroneous belief may not properly self-administer the desired medicine (Col. 3, lines 19 – 22).

Diller teaches an injection pen (Figures 1, 2, and 24 – 26) similar to the patent and the application, further including a push button (30 or 695) arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery (During the dose injecting process which occurs after the dose setting process, when a plunging force is applied to button 30, which rotates freely relative to knob 28, button 30 and knob 28 are designed to be shifted to the left, and back to the axial position shown in FIG. 1, to cause the injecting mechanism components housed within the pen base to operate to cause the medicine in the cartridge to be injected as discussed in Col. 11, lines 25 – 32).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Diller with the features as recited in claim 1 of the application in order to help avoid a situation where a user who operates under such an erroneous belief may not properly self-administer the desired medicine (Col. 3, lines 19 – 22).
Regarding claims 18 – 22 of the application, claims 16 – 20 of the patent recites every limitations except a push button arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery.
Diller teaches an injection pen (Figures 1, 2, and 24 – 26) similar to the patent and the application, further including a push button (30 or 695) arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery (During the dose injecting process which occurs after the dose setting process, when a plunging force is applied to button 30, which rotates freely relative to knob 28, button 30 and knob 28 are designed to be shifted to the left, and back to the axial position shown in FIG. 1, to cause the injecting mechanism components 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Diller with the features as recited in claim 1 of the application in order to help avoid a situation where a user who operates under such an erroneous belief may not properly self-administer the desired medicine (Col. 3, lines 19 – 22).

Allowable Subject Matter
Claims 1 – 23 would be allowable if the Double Patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found is Karlsson (U.S. Patent No 2005/0261634), Knight (U.S. Patent No 2006/0184117), and Diller (U.S. Patent No 7,195,616).
Regarding claim 1, prior arts do not teach a dose limiter which is situated between the transmission sleeve and the coupling sleeve and which is threadedly engaged with the interior of the transmission sleeve and secured with regard to rotation on the coupling sleeve, such that during dose setting the dose limiter is axially displaced in the transmission sleeve via its threaded engagement with the transmission sleeve, and during dose delivery, the transmission sleeve, the dose limiter and the coupling sleeve rotate synchronically around the longitudinal axis of the pen and the dose limiter maintains its axial position relative to the coupling sleeve, whereby a thrust sleeve undergoes an axial displacement without rotation to inject the fluid product.
Regarding claim 8, prior arts do not teach a dose limiter which is situated on the inner side of the first sleeve and which is threadedly engaged with the interior of the first sleeve and secured with regard to rotation around the longitudinal axis on the coupling sleeve; and such that during dose setting 
Regarding claim 18, cited prior arts do not teach said dose limiting arrangement comprising a threaded element situated between the inner side of the first sleeve and the coupling sleeve which is threadedly engaged with the interior of the first sleeve and secured with regard to rotation around the longitudinal axis on the coupling sleeve, said threaded element further comprising a stop surface; and such that during dose setting the threaded element is axially displaced in the first sleeve via its threaded engagement with the first sleeve, and during dose delivery, the first sleeve, the threaded element and the coupling sleeve rotate synchronically around the longitudinal axis of the pen and the threaded element maintains its axial position relative to the coupling sleeve, while a thrust sleeve is driven and undergoes an axial displacement to inject the medicament.
Further, reasons for allowance in the parent application (16/119,307) are further adopted as parts of reasons for the indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/30/2021